Title: To George Washington from the Commissioners for the District of Columbia, 17 March 1796
From: Commissioners, District of Columbia
To: Washington, George


          
            Sir,
            Washington 17th March 1796
          
          We are informed by Mr White in his Letter by last nights mail that you wish to be informed of the operations in the City during the present winter—We now with pleasure communicate a general outline of our proceedings: and if it be your wish will direct a more full detail with Abstracts from the minutes, contracts and other necessary papers to be made out and forwarded as soon as possible. You have already been informed that our fina[n]ces would scarcely permit us to go on to the close of the building Season, since then very partial fresh supplies having been obtained we have been very much crampt in our affairs

during the whole winter. It has been usual to keep the free stone cutters, Carpenters and Sawyers at work during the winter, and without such a regulation it would be impossible to make much progress in setting free stone during the Summer. There have been engaged at the Capitol during the winter in cutting free stone twenty five hands, in the Carpenters hall and Sawing fifteen, Labourers to attend them twenty; At the Presidents house Stone Cutters twelve hands, Carpenters hall thirteen, Labourers to attend them ten; Labourers to attend the Surveyors six constantly. The Labourers not necessarily employed in attending the Stone Cutters, Carpenters, Sawyers and Surveyors have been employed in opening and cleaning such streets and ways as are most necessary for immediate use—The quantity of free stone now cut and lying in the yards are more than sufficient for the operations of the ensuing Season—The estimate of the materials in the Capitol yard prepared and not used as made by Mr Hadfield to be laid before the Committee of Congress amounted to considerably more than fifty thousand Dollars, since which 200,000 Bricks & 500 Tons of free stone have been delivered—The materials in the yard at the Presidents house including the Carpenters work done cannot amount to less than the estimate made by Mr Hadfield—Since the setting in of winter the following contracts have been made; A Contract with John Mitchell for 100 barrells of good sound well fated Pork, packt and weighed in the presence of one of our people in public employment, and delivered in the City at $14 ⅌ barrell. The pork has been delivered and paid for, and at a price at least 25 ⅌ Cent lower than it now sells for, of very inferior quality—One million of Bricks have been Contracted for and good security given for performance at Six Dollars pr thousand about half a million under last years contract have been delivered in since the commencement of winter—a Contract has been entered into with Messrs Magruders for 1500 bushells of good bolted Indian Meal at 4/4½ ⅌ Bushell delivered at the Capitol & presidents house as wanted. This article has since risen to a dollar and that no excuse might be made, the whole of the money advanced tho’ not called for by the Contract. There is every reason to believe that the Gentlemen will fullfil their Agreement: hitherto they have done so.
          General Lee’s total failure to comply with his contract with

the late Board for 100,000 Cubic feet of Timber (out of which something less than 20,000 feet have been delivered in two years) has compelled us to seek a supply else where—A new Contract has been made tho’ not to the extent wished, at an advanced price, the necessary advances have been made, and a partial delivery of the Timber so as to prevent the Sawyers being idle—A Contract has been made to erect a new bridge over the mouth of Rock creek, and the requisite advances for laying in Materials made—In short every material necessary for the ensuing Season (except Lime[)], has been either purchased or Contracted for. Our finances have always been too low to buy this necessary article; and no Contract could be made without a heavy advance—We have a supply for about two months work: the rest of the Season we shall be obliged to buy at the market price, without a certainty of always geting it, tho’ at double the present price.
          The Surveyors when the weather would permit have been engaged in Levelling the City and taking the Soundings of the river: The Levelling business will be complete so far as we think will be at present necessary by Mid Summer, and which will lessen the expense of the Surveying department at least one half—Dermott has been engaged, when not on the river, in dividing squares, and making copies of those already divided to be delivered to the proprietors—The Surveyors and all others who Superintend the receipts of public materials or superintend any particular object are at length brought to make monthly returns of what has been done the preceding month, which returns are noted on the minutes of the day and filed in the Office—This regulation has been found to have its good effects. When the present year commenced the City was bu[r]thened with a Debt of not less than forty thousand dollars of which thirty thousand are due to the Bank and the Commissioners are personally responsible for it since the first day of January. We have not received altogether but about eighteen thousand. Several old balances of long standing have been paid off—New debts have been constantly accumulating on us without a possibility of our preventing it any other way than by stoping our operations. In no winter since the commencement of the City has more been done with so little means. hitherto all have been paid or quieted, and if a speedy supply could be obtained, our poverty tho’ strongly

suspected would not be certainly known—No persons entitled to annual salaries have during the winter asked for more than very partial payment, few have asked for any; All look forward with anxious solicitude for the long hoped for Guarrantee, and if it comes at last it will not be the less joyfully received because so long delayed.
          We have given the outlines of such objects as we supposed you wished information on, Should further or more particular information be wanted we shall with pleasure forward it—The Carpenters are now engaged in framing the Roof of the Presidents house. we have for some time thought the manner of finishing the interior of that building, which has been proposed, will be too expensive, and will do ourselves the Honor of submitting our Ideas to you on the subject, in the course of next week. We have the honor to be with sentiments of perfect respect & regard Sir, Your most Obt Servts
          
            Gusts ScottWilliam Thornton
          
        